




















============================================
REAL ESTATE MORTGAGE,
ASSIGNMENT OF RENTS AND PROFITS AND
FIXTURE FINANCING STATEMENT
Made By


HERON LAKE BIOENERGY, LLC
as Mortgagor


in favor of
CoBANK, ACB, in its capacity as Administrative Agent (“Agent”)
on behalf of AGSTAR FINANCIAL SERVICES, FLCA
as Mortgagee


Dated as of July 29, 2014


THIS INSTRUMENT CONSTITUTES A LIEN ON ALL AFTER ACQUIRED PROPERTY OF THE
MORTGAGOR.


THIS INSTRUMENT CONTAINS FUTURE ADVANCE PROVISIONS AND SECURES A REVOLVING LINE
OF CREDIT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $28,000,000.00 UNDER CHAPTER 287 OF MINNESOTA
STATUTES, PLUS PROTECTIVE ADVANCES.
============================================


This instrument was drafted by:
Melanie N. Ferguson
CoBank, ACB
P.O. Box 5110
Denver, CO 80217


Attention: Collateral Department
Phone No: 800-542-8072
Tax statements for the real property described in this instrument should be sent
to:
              Heron Lake BioEnergy, LLC
              91246 390th Avenue
              Heron Lake, MN 56137






1
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




THIS REAL ESTATE MORTGAGE, ASSIGNMENT OF RENTS AND PROFITS AND FIXTURE FINANCING
STATEMENT, dated as of July 29, 2014 is made by HERON LAKE BIOENERGY, LLC
(hereinafter called the "Mortgagor"), a limited liability company existing under
the laws of the State of Minnesota, in favor of CoBANK, ACB, in its capacity as
Administrative Agent on behalf of AGSTAR FINANCIAL SERVICES, FLCA (hereinafter
called the "Mortgagee"), a federally chartered instrumentality of the United
States.




ARTICLE I.


DEFINITIONS


Section 1.01.    Definitions. In addition to the terms defined elsewhere in this
Mortgage, the following terms shall have the meanings specified in this Section
1.01, unless the context clearly requires otherwise. The terms defined herein
include the plural as well as the singular. Accounting terms used in this
Mortgage but not otherwise defined herein shall have the meanings they have
under GAAP.


Credit Agreements shall mean all agreements, instruments and documents between
the Mortgagor and the Mortgagee or executed by the Mortgagor in favor of the
Mortgagee which evidence or relate to the Obligations, whether now existing or
hereafter entered into, and all amendments, supplements and restatements
thereof.


Environmental Law shall have the meaning specified in Section 3.13.


Event of Default shall have the meaning specified in Section 4.01.


GAAP shall mean generally accepted accounting principles as established by the
American Institute of Certified Public Accountants.


Hazardous Materials shall have the meaning specified in Section 3.13.


Lien shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, grant, security title or interest, lien, encumbrance or charge
of any kind against property, including, without limitation, any conditional
sale or other title retention transaction, and any lease transaction in the
nature of a security interest.


Maximum Debt Limit shall mean $28,000,000.00 at any one time outstanding, and
shall include advances and re-advances made from time to time pursuant to a
revolving line of credit.


Mortgage shall mean this Real Estate Mortgage, Assignment of Rents and Profits
and Fixture Financing Statement, as it may be amended or supplemented from time
to time.

2
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




Mortgaged Property shall have the meaning specified in Section 2.01.


Mortgagee shall mean CoBANK, ACB, in its capacity as Administrative Agent on
behalf of AGSTAR FINANCIAL SERVICES, FLCA.


Obligations shall mean all indebtedness and other obligations of the Mortgagor
to the Mortgagee of every type and description, whether now existing or
hereafter arising, fixed or contingent, as primary obligor or as guarantor or
surety, acquired directly or by assignment or otherwise, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, including, without limitation, indebtedness under all
loans, advances and other extensions of credit made to or for the account of the
Mortgagor including without limitation the promissory note(s) that are more
particularly identified on Exhibit B hereto, and all covenants, agreements and
provisions contained in this Mortgage and in any of the Credit Agreements.


Permitted Encumbrances shall mean:


(i)    as to the property specifically described in Exhibit “A” hereto, the
restrictions, exceptions, reservations, conditions, limitations, interests and
other matters which are set forth or referred to in such descriptions; and


(ii)    as to all Mortgaged Property, any Lien permitted under the Credit
Agreements.


Potential Default shall mean the occurrence of any event which with the giving
of notice and/or the passage of time and/or the occurrence of any other
condition would ripen into an Event of Default.


Uniform Commercial Code shall mean the Uniform Commercial Code of the state of
the Mortgagor’s Location and any state in which any of the Mortgaged Property is
located.


ARTICLE II.


GRANTING CLAUSES


Section 2.01.    Granting Clauses. In order to secure the repayment of the
Obligations, whether such Obligations are made pursuant to a commitment, made at
the option of the Mortgagee, made after a reduction to zero or other balance, or
made otherwise, up to the Maximum Debt Limit, and to declare the terms and
conditions upon which the Obligations are to be secured, the Mortgagor, in
consideration of the premises, does hereby grant, bargain, sell, alienate,
convey, assign, transfer, mortgage, hypothecate, pledge, set over and confirm
unto the Mortgagee, and its respective assigns the following (all of which are
hereinafter collectively called the "Mortgaged Property"):


All right, title and interest of the Mortgagor in and to those fee and leasehold
estates in real property described in Exhibit "A" hereto, subject in each case
to those matters set forth in such Exhibit, together with all buildings,
improvements, fixed assets, personalty and fixtures now or in the future
annexed, affixed or attached to said real property or said buildings,
improvements or structures located thereon; and


All right, title and interest of the Mortgagor in, to and under any and all
grants, privileges, rights of way, easements and other similar interest now
owned, held, leased, enjoyed or exercised, or which may hereafter be owned,
held, leased, acquired, enjoyed or exercised, by the Mortgagor for the purposes
of, or in connection with the real property described in Exhibit “A” hereto or,
the construction,

3
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




acquisition, ownership, use or operation by or on behalf of the Mortgagor of all
buildings and improvements located on the property encumbered hereby, wherever
located; and


Also, all right, title and interest of the Mortgagor in and to all rents, income
(both from services and occupation), royalties, revenues and payments, including
prepayments and security deposits (collectively the “Rents”), which are now or
hereafter due or to be paid in connection with the Mortgaged Property.


TOGETHER WITH all tenements, hereditaments and appurtenances belonging or
otherwise pertaining to the aforesaid property or any part thereof, with all
reversions, remainders, rents, income, revenues, profits, cash, proceeds,
products and benefits at any time derived, received or had from any or all of
the above-described property of the Mortgagor and all deposits or other accounts
into which the same may be deposited.


TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee and its respective
assigns forever, to secure the payment and performance of the Obligations,
including, without limitation, the due performance of the covenants, agreements
and provisions herein contained, and for the uses and purposes and upon the
terms, conditions, provisos and agreements hereinafter expressed and declared.


PROVIDED NEVERTHELESS, should the Mortgagor pay and perform all of the
Obligations, then this instrument will be of no further force and effect, and
this Mortgage shall be satisfied by the Mortgagee, at the expense of the
Mortgagor.




ARTICLE III.


PARTICULAR REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE MORTGAGOR


The Mortgagor represents, warrants and, except as otherwise permitted by the
Mortgagee, covenants with the Mortgagee as follows:



4
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




Section 3.01.    Authority to Execute and Deliver this Mortgage; All Action
Taken; Enforceable Obligations. The Mortgagor is authorized under its articles
of incorporation and bylaws or other applicable organizational documents and all
applicable laws and by corporate or organizational action to execute and deliver
this Mortgage; and this Mortgage is, and any amendment, supplement or
restatement of this Mortgage, when executed and delivered will be, the legal,
valid and binding obligations of the Mortgagor which are enforceable in
accordance with their respective terms.


Section 3.02.    Authority to Mortgage Property; No Liens; Exception for
Permitted Encumbrances; Mortgagor to Defend Title and Remove Liens. The
Mortgagor has good and marketable title to all fee and leasehold estates in real
property and good, right and lawful authority to mortgage the Mortgaged Property
for the purposes herein expressed. The Mortgaged Property is free and clear of
any Lien affecting the title thereto, except Permitted Encumbrances. The
Mortgagor will, so long as any of the Obligations shall remain unpaid, maintain
and preserve the Lien of this Mortgage superior to all other Liens, other than
Permitted Encumbrances, and will forever warrant and defend the title to the
Mortgaged Property against any and all claims and demands.


Section 3.03.    No Encumbrances on Mortgaged Property. The Mortgagor will not
create, incur, suffer or permit to exist any Lien on any of the Mortgaged
Property, except for Permitted Encumbrances. Except for claims giving rise to
Permitted Encumbrances, the Mortgagor will promptly pay or discharge any and all
obligations for or on account of which any such Lien might exist.


Section 3.04. Sale or Transfer of Mortgaged Property. The Mortgagor shall not
sell, lease or transfer any of the Mortgaged Property to any person or entity
except as permitted in the Credit Agreements.


Section 3.05.    Payment of Obligations. The Mortgagor will duly and punctually
pay all amounts due under the Obligations, at the dates and places and in the
manner provided in all Credit Agreements, and all other sums becoming due
hereunder.


Section 3.06.    Preservation of Franchises and Compliance with Laws. The
Mortgagor will take or cause to be taken all such action as may from time to
time be necessary to obtain, preserve and renew all franchises, rights of way,
easements, permits, and licenses now or hereafter granted or upon it conferred
necessary to the operations of the Mortgagor, and will comply in all material
respects with all laws, ordinances, regulations, and requirements applicable to
it or the Mortgaged Property.


Section 3.07.    Maintenance of Mortgaged Property. The Mortgagor will at all
times maintain and preserve the Mortgaged Property and each and every material
part and parcel thereof in good repair, working order and condition, ordinary
wear and tear excepted, and in material compliance with all applicable laws,
ordinances, regulations, and requirements, and will from time to time make all
needed and proper repairs, renewals, and replacements, and useful and proper
alterations, additions, betterments and improvements, and will, subject to
contingencies beyond its reasonable control, at all times keep its plant and
properties in continuous operating condition and use all reasonable diligence to
furnish the consumers served by it through the Mortgaged Property, or any part
thereof, with adequate services furnished by the Mortgagor.


Section 3.08.    Insurance; Restoration of Damaged Mortgaged Property. The
Mortgagor will maintain insurance as required by the Credit Agreements. In the
event of damage to or the destruction or loss of any portion of the Mortgaged
Property, unless the Mortgagee shall otherwise agree, the Mortgagor shall
replace or restore such damaged, destroyed or lost portion so that the Mortgaged
Property shall be in substantially the same condition as it was in prior to such
damage,

5
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




destruction or loss. Provided no Potential Default or Event of Default then
exists, the Mortgagee shall provide to the Mortgagor any insurance proceeds
received by the Mortgagee upon such reasonable terms and conditions as the
Mortgagee may require to ensure that such proceeds are used for the foregoing
purpose and that such required replacement or restoration will be completed. The
Mortgagor shall replace the lost portion of the Mortgaged Property or shall
commence such restoration promptly after such damage, destruction or loss shall
have occurred and shall complete such replacement or restoration as
expeditiously as practicable, and shall pay or cause to be paid, out of the
proceeds of such insurance or otherwise, all costs and expenses in connection
therewith so that such replacement or restoration shall be so completed that the
portion of the Mortgaged Property so replaced or restored shall be free and
clear of all Liens, except for Permitted Encumbrances. At the request of the
Mortgagee, the Mortgagor shall exercise such rights and remedies which it may
have under any insurance policy or fidelity bond and which may be designated by
the Mortgagee, and the Mortgagor hereby irrevocably appoints the Mortgagee as
its agent to exercise such rights and remedies under any insurance policy or
bond as the Mortgagee may choose, and the Mortgagor shall pay all reasonable
costs and expenses incurred by the Mortgagee in connection with such exercise.


Section 3.09.    Mortgagee Right to Expend Money to Protect Mortgaged Property.
From time to time, the Mortgagee may, in its sole discretion, but shall not be
obligated to, advance funds on behalf of the Mortgagor, in order to ensure
compliance with any covenant or agreement of the Mortgagor made in or pursuant
to this Mortgage or any of the Credit Agreements, to preserve or protect any
right or interest of the Mortgagee in the Mortgaged Property or under or
pursuant to this Mortgage or any of the Credit Agreements, including, without
limitation, the payment of any insurance premiums or taxes and the satisfaction
or discharge of any judgment or any Lien upon the Mortgaged Property or other
property or assets of the Mortgagor (other than Permitted Encumbrances);
provided, however, that the making of any such advance by the Mortgagee shall
not constitute a waiver by the Mortgagee of any Event of Default with respect to
which such advance is made nor excuse the Mortgagor from any performance
required hereunder. The Mortgagor shall pay to the Mortgagee upon demand all
such advances made by the Mortgagee with interest thereon at a rate equal at all
times to 4% per annum above the Mortgagee's “CoBank Base Rate.” For purposes
hereof, the CoBank Base Rate shall mean the rate of interest established by the
Mortgagee from time to time as its CoBank Base Rate, which rate is intended by
the Mortgagee to be a reference rate and not its lowest rate. All such advances
and accrued interest shall be secured by this Mortgage.


Section 3.10.    Further Assurances. Upon the request of the Mortgagee, the
Mortgagor shall promptly do all acts and things, including the execution,
acknowledgment and delivery of such amendments thereto and other instruments and
documents as the Mortgagee may request, to enable the Mortgagee to perfect and
maintain the Lien of this Mortgage and/or the Mortgagee’s rights and remedies
hereunder. The Mortgagor shall notify the Mortgagee promptly upon the
acquisition of any fee or leasehold estate in real property and, to the extent
required under the Credit Agreement, shall execute and record such amendments or
supplements to this Mortgage or other documents or instruments as are necessary
or appropriate to subject such real property to the Lien of this Mortgage and
shall deliver such executed and recorded amendments or supplements or other
documents or instruments to the Mortgagee. In the event the Mortgagor fails to
take any action required under this Section 3.10, the Mortgagee may take any
such action and make, execute and record any such instruments and documents for
and in the name of the Mortgagor, and the Mortgagor hereby irrevocably appoints
the Mortgagee as its attorney-in-fact to take such actions, which appointment is
coupled with an interest and irrevocable.


Section 3.11.    Condemnation, Etc. In the event that the Mortgaged Property or
any part

6
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




thereof shall be taken under the power of eminent domain or like power, then,
unless the Mortgagee otherwise consents, all proceeds and avails thereof shall
be applied by the Mortgagor to the prepayment of the Obligations (such
prepayments to be applied in such order and manner as the Mortgagee may, in its
sole discretion, elect).


Section 3.12.    Conflict with Mortgage Terms. The provisions of this Mortgage
and the Credit Agreements shall be cumulative and not mutually exclusive,
notwithstanding any inconsistencies.


Section 3.13.    Environmental Representations, Warranties and Covenants. The
Mortgagor makes the following representations, warranties and covenants, all of
which are subject to any exceptions that the Mortgagor may have previously
disclosed in writing to the Mortgagee, and which, to the extent that they deal
with representations of fact, are based on the Mortgagor’s present knowledge,
arrived at after reasonable inquiry.


(A)    Use of the Mortgaged Property.


(1)    The Mortgagor shall: (a) use, handle, transport or store Hazardous
Materials as defined under any Environmental Law (both as hereinafter defined);
and (b) store or treat non-hazardous wastes: (i) in a good and prudent manner in
the ordinary course of business; and (ii) in compliance with all applicable
Environmental Laws.


(2)    The Mortgagor shall not conduct or allow to be conducted, in violation of
any Environmental Law, any business, operations or activity on the Mortgaged
Property, or, except in strict compliance with applicable law, employ or use the
Mortgaged Property to generate, use, handle, manufacture, treat, store, process,
transport or dispose of any Hazardous Materials, or any other substance which is
prohibited, controlled or regulated under applicable law. The Mortgagor shall
not use the Mortgaged Property in a way that poses a threat or nuisance to
public safety, health or the environment, or cause or allow to be caused a known
or suspected release of Hazardous Materials, on, under, or from the Mortgaged
Property.


(3)    The Mortgagor shall not do or permit any act or thing, business or
operation that poses an unreasonable risk of harm, or impairs or may impair the
value of the Mortgaged Property or any part thereof.


(B)    Condition of the Mortgaged Property.


(1)    The Mortgagor shall take all appropriate response actions, including any
removal and remedial actions, in the event of a release, emission, discharge or
disposal of Hazardous Materials in, on, under, or about the Mortgaged Property,
so as to remain in compliance with all Environmental Laws.


(2)    All underground tanks, wells, septic tanks, ponds, pits, or any other
storage tanks (whether currently in use or abandoned) on the Mortgaged Property,
if any, are, as of the date hereof, maintained in compliance with all applicable
Environmental Laws.


(C)    Notice of Environmental Problems or Litigation. Neither the Mortgagor nor
any of its tenants have given, nor were they required to give, nor have they
received, any notice, letter, citation, order, warning, complaint, inquiry,
claim or demand that: (1) the Mortgagor and/or any tenants have violated, or are
about to violate, any Environmental Law, judgment or order; (2) there has been a
release, or there is a threat of release, of Hazardous Materials from the
Mortgaged Property; (3) the Mortgagor and/or its tenants may be or are liable,
in whole or in part, for the costs of cleaning up,

7
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




remediating, removing or responding to a release or a threatened release of
Hazardous Materials; or (4) the Mortgaged Property is subject to a Lien in favor
of any governmental entity for any liability, costs or damages, under any
Environmental Law arising from, or costs incurred by such governmental entity in
response to, a release or a threatened release of a Hazardous Material. The
Mortgagor further represents and warrants that no conditions currently exist or
are currently reasonably foreseeable that would subject the Mortgagor to any
such investigation, litigation, administrative enforcement or to any damages,
penalties, injunctive relief, or cleanup costs under any Environmental Law. Upon
receipt of any such notice, the Mortgagor and its tenants shall immediately
provide a copy to the Mortgagee.


(D)    Right of Inspection. The Mortgagor hereby grants, and will cause any
tenants to grant, to the Mortgagee, its agents, attorneys, employees,
consultants, contractors, successors and assigns, an irrevocable license and
authorization, upon reasonable notice, to enter upon and inspect the Mortgaged
Property and facilities thereon, and perform such tests, including without
limitation, subsurface testing, soils and groundwater testing, and other tests
which may physically invade the Mortgaged Property, as the Mortgagee, in its
sole discretion, determines are necessary to protect its security interest;
provided, however, that under no circumstances shall the Mortgagee be obligated
to perform such inspections or tests.


(E)    Indemnity. The Mortgagor agrees to indemnify and hold the Mortgagee, its
directors, employees, agents, and its successors and assigns, harmless from and
against any and all claims, losses, damages, liabilities, fines, penalties,
charges, judgments, administrative orders, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including without limitation attorney’s fees and expenses)
arising directly or indirectly, in whole or in part, out of any failure of the
Mortgagor to comply with the environmental representations, warranties, and
covenants contained herein.


(F)    Continuation of Representations, Warranties, Covenants and Indemnities.
The Mortgagor’s representations, warranties, covenants, and indemnities
contained herein shall survive the occurrence of any event whatsoever,
including, without limitation, the satisfaction of the Obligations secured
hereby, the reconveyance or foreclosure of this Mortgage, the acceptance by the
Mortgagee of a deed in lieu of foreclosure, or any transfer or abandonment of
the Mortgaged Property.


(G)    Corrective Action. In the event the Mortgagor is in breach of any of its
representations, warranties or agreements as set forth above, then, without
limiting the Mortgagee’s other rights hereunder, the Mortgagor, at its sole
expense, shall take all actions required, including, without limitation,
environmental cleanup of the Mortgaged Property, to comply with the
representations, warranties, and covenants contained herein and with all
applicable legal requirements and, in any event, shall take all actions deemed
necessary under all applicable Environmental Laws.


(H)    Hazardous Materials Defined. The term “Hazardous Materials” shall mean
dangerous, toxic, or hazardous pollutants, contaminants, chemicals, wastes,
materials or substances, as defined in or governed by the provisions of any
Environmental Law.


(I)    Environmental Law Defined. The term “Environmental Law” shall mean any
federal, state or local laws, statute, ordinance, rule, regulation,
administration order, or permit now in effect or hereinafter enacted, pertaining
to the public health, safety, industrial hygiene, or the environmental
conditions on, under or about the Mortgaged Property.


Section 3.14.    Non-Homestead Property. The Mortgaged Property is not homestead
property.

8
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------






ARTICLE IV.


EVENTS OF DEFAULT AND
REMEDIES OF THE MORTGAGEE


Section 4.01.    Events of Default. Each of the following shall be an "Event of
Default":


(A)    default shall be made in the payment of any amount due under any
Obligation;


(B)    default shall be made in the due observance or performance of any of the
covenants, co-nditions or agreements on the part of the Mortgagor, and, if such
default shall be under Sections 3.06, 3.07, or 3.08 hereof, such default shall
continue for a period of thirty (30) days after written notice specifying such
default and requiring the same to be remedied shall have been given to the
Mortgagor by the Mortgagee;


(C)    any representation or warranty made by the Mortgagor herein, or in any
certificate, instrument or document delivered hereunder, shall prove to be false
or misleading in any material respect on or as of the date made;


(D)    an “Event of Default” shall have occurred under any Credit Agreement or,
in the event any Credit Agreement does not contain specified “Events of
Default,” the Mortgagor shall breach or be in default of any Credit Agreement;
and


(E)    an event of damage, destruction or loss or a taking under the power of
eminent domain or like power (or transfer in lieu of such taking) shall have
had, in the judgment of the Mortgagee, a material adverse effect on the ability
of the Mortgagor to pay or perform the Obligations.


Section 4.02.    Acceleration of Maturity. If an Event of Default shall have
occurred and be continuing, the Mortgagee may declare the Obligations to be due
and payable immediately by a notice in writing to the Mortgagor, and upon such
declaration, all Obligations shall become due and payable immediately, anything
contained herein or in the Credit Agreements to the contrary notwithstanding.


Section 4.03.    Remedies of the Mortgagee. If one or more Events of Default
shall occur, the Obligations shall be due and payable without presentment,
demand or further notice of any kind. The Mortgagee shall have the right to
proceed to protect and enforce its right by one or more of the following
remedies:


(A)    THE MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUIT either for damages, for
specific performance of any agreement contained in this Mortgage or any Loan
Document (as defined in the Credit Agreement), for the foreclosure of this
Mortgage, or for the enforcement of any other appropriate legal or equitable
remedy;


(B)    THE MORTGAGEE SHALL HAVE THE RIGHT TO SELL THE MORTGAGED PROPERTY AT
PUBLIC AUCTION AND CONVEY THE SAME TO THE PURCHASER IN FEE SIMPLE, as provided
by law, the provisions of Minnesota Statutes Chapter 582.30 being hereby waived,
the Mortgagor, and Guarantor, if any, to remain liable for any deficiency. Said
sale may be as one tract or otherwise, at the sole option of the Mortgagee. In
the event of any sale of the Mortgaged Property pursuant to any judgment or
decree of any court or at public auction or otherwise in connection with the
enforcement of any of the terms of this Mortgage, the Mortgagee, its successors
or assigns, may become the purchaser, and for the purpose of making settlement
for or

9
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




payment of the purchase price, shall be entitled to deliver over and use any
Note (as defined in the Credit Agreement) and any claims for interest accrued
and unpaid thereon, together with all other sums, with interest, advanced or
secured hereby and unpaid hereunder, in order that there may be credited as paid
on the purchase price the total amount of the Obligations then due, including
principal and interest on the Obligations and all other sums, with interest,
advanced or secured hereby and unpaid hereunder or under any of the other Loan
Documents;


(C)    THE MORTGAGEE SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A
RECEIVER at any time after the occurrence of an Event of Default. The Mortgagee
may apply for the appointment of a receiver to the district court for the county
where the Mortgaged Property or any part thereof is located, by an action
separate from any foreclosure of this Mortgage pursuant to Minnesota Statutes
Chapter 580 or pursuant to Minnesota Statutes Chapter 581, or as a part of the
foreclosure action under said Chapter 581 (it being agreed that the existence of
a foreclosure pursuant to said Chapter 580 or a foreclosure action pursuant to
said Chapter 581 is not a prerequisite to any action for a receiver hereunder).
The Mortgagee shall be entitled to the appointment of a receiver without regard
to waste, adequacy of the security or solvency of the Mortgagor. The receiver,
who shall be an experienced property manager, shall collect (until the
Obligations are fully paid and satisfied and, in the case of a foreclosure sale,
during the entire redemption period) the Rents, and shall manage the Mortgaged
Property, execute leases within or beyond the period of the receivership if
approved by the court and apply all rents, profits and other income collected by
him in the following order:


(i)    to the payment of all reasonable fees of the receiver, if any, approved
by the court;


(ii)    to the repayment of tenant security deposits, with interest thereon, as
required by Minnesota Statutes, § 504B.178;


(iii)    to the payment when due of delinquent or current real estate taxes or
special assessments with respect to the Mortgaged Property, or the periodic
escrow for the payment of the same;


(iv)    to the payment when due of premiums for insurance of the type required
by this Mortgage, or the periodic escrow for the payment of the same;


(v)    to the payment for the keeping of the covenants required of a lessor or
licensor pursuant to Minnesota Statutes, § 504B.161, subdivision 1;


(vi)    to the payment of all expenses for normal maintenance of the Mortgaged
Property; and


(vii)    the balance to the Mortgagee (a) if received prior to the commencement
of a foreclosure, to be applied to the Obligations, in such order as the
Mortgagee may elect and (b) if received after the commencement of a foreclosure,
to be applied to the amount required to be paid to effect a reinstatement prior
to foreclosure sale, or, after a foreclosure sale to any deficiency and
thereafter to the amount required to be paid to effect a redemption, all
pursuant to Minnesota Statutes, §§ 580.30, 580.23 and 581.10, with any excess to
be paid to the Mortgagor. Provided, that if this Mortgage is not reinstated nor
the Mortgaged Property redeemed as provided by said §§ 580.30, 580.23 or 581.10,
the entire amount paid to the Mortgagee pursuant hereto shall be the property of
the Mortgagee together with all or any part of the Mortgaged Property acquired
through foreclosure.

10
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------






The Mortgagee shall have the right, at any time and without limitation, as
provided in Minnesota Statutes, § 582.03, to advance money to the receiver to
pay any part or all of the items which the receiver should otherwise pay if cash
were available from the Mortgaged Property and sums so advanced, with interest
at the rate set forth in Section 3.09 hereof, shall be secured hereby, or if
advanced during the period of redemption shall be part of the sum required to be
paid to redeem from the sale;


(D)    THE MORTGAGEE SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the
Mortgaged Property and apply the same in the manner hereinbefore provided with
respect to a receiver. For that purpose, the Mortgagee may enter and take
possession of the Mortgaged Property and manage and operate the same and take
any action which, in the Mortgagee’s judgment, is necessary or proper to collect
the Rents and to conserve the value of the Mortgaged Property. The Mortgagee may
also take possession of, and for these purposes use, any and all of the personal
property. The expense (including any receiver’s fees, attorneys’ fees, costs and
agent’s compensation) incurred pursuant to the powers herein contained shall be
secured by this Mortgage. The Mortgagee shall not be liable to account to the
Mortgagor for any action taken pursuant hereto other than to account for any
Rents actually received by the Mortgagee. Enforcement hereof shall not cause the
Mortgagee to be deemed a mortgagee in possession unless the Mortgagee elects in
writing to be a mortgagee in possession;


(E)    THE MORTGAGEE SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the
Mortgaged Property and manage and operate the same in conformity with all
applicable laws and take any action which, in the Mortgagee’s judgment, is
necessary or proper to conserve the value of the Mortgaged Property;


(F)    THE MORTGAGEE SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE
UNIFORM COMMERCIAL CODE including the right to proceed under the Uniform
Commercial Code provisions governing default as to any personal property
separately from the real estate included within the Mortgaged Property, or to
proceed as to all of the Mortgaged Property in accordance with its rights and
remedies in respect of said real estate. If the Mortgagee should elect to
proceed separately as to the personal property, the Mortgagor agrees to make
such personal property available to the Mortgagee at a place or places
acceptable to the Mortgagee, and if any notification of intended disposition of
any of such personal property is required by law, such notification shall be
deemed reasonably and properly given if given at least ten (10) days before such
disposition in the manner hereinafter provided; and


(G)    THE MORTGAGEE SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other
documents as may be necessary or advisable in order to have its claims allowed
in any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceedings affecting the Mortgagor,
its creditors or its property, for the entire amount due and payable by the
Mortgagor in respect of the Obligations at the date of the institution of such
proceedings, and for any additional amounts which may become due and payable by
the Mortgagor after such date.


Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee and the exercise or the beginning of the
exercise of one right shall not be deemed a waiver of the right to exercise at
the same time or thereafter any other right. The Mortgagee shall have all rights
and remedies available under

11
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




the law in effect now and/or at the time such rights and remedies are sought to
be enforced, whether or not they are available under the law in effect on the
date hereof.


Section 4.04.    Expenses of Exercising Rights, Powers and Remedies. The
reasonable expenses (including any receiver’s fees, attorneys’ fees, appraisers’
fees, environmental engineers’ and/or consultants’ fees, costs incurred for
documentary and expert evidence, stenographers’ charges, publication costs,
costs (which may be estimated as to items to be expended after entry of the
decree of foreclosure) of procuring all abstracts of title, continuations of
abstracts of title, title searches and examinations, title insurance policies
and commitments and extensions therefor, Torrens duplicate certificates of
title, Uniform Commercial Code and chattel lien searches, and similar data and
assurances with respect to title as the Mortgagee may deem reasonably necessary
either to prosecute any foreclosure action or to evidence to bidders at any sale
which may be had pursuant to any foreclosure decree the true condition of the
title to or the value of the Mortgaged Property, and agent’s compensation)
incurred by the Mortgagee after the occurrence of any Event of Default and/or in
pursuing the rights, powers and remedies contained in this Mortgage shall be
immediately due and payable by the Mortgagor, with interest thereon from the
date incurred at the rate set forth in Section 3.09 hereof, and shall be added
to the indebtedness secured by this Mortgage.


Section 4.05.    Restoration of Position. In case the Mortgagee shall have
proceeded to enforce any right under this Mortgage by foreclosure, sale, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, and in every such
case, the Mortgagor and the Mortgagee shall be restored to their former
positions and rights hereunder with respect to the Mortgaged Property subject to
the lien hereof.


Section 4.06.    Marshalling. The Mortgagor, for itself and on behalf of all
persons, parties and entities which may claim under the Mortgagor, hereby waives
all requirements of law relating to the marshalling of assets, if any, which
would be applicable in connection with the enforcement by the Mortgagee of its
remedies for an Event of Default hereunder, absent this waiver. The Mortgagee
shall not be required to sell or realize upon any portion of the Mortgaged
Property before selling or realizing upon any other portion thereof.


Section 4.07. Remedies Cumulative; No Election. Every right or remedy herein
conferred upon or reserved to the Mortgagee shall be cumulative and shall be in
addition to every other right and remedy given hereunder or under any Credit
Agreement or now or hereafter existing at law, or in equity, or by statute. The
pursuit of any right or remedy shall not be construed as an election.


Section 4.08. Waiver of Appraisement Rights. The Mortgagor, for itself and all
who may claim through or under it, covenants that it will not at any time insist
upon or plead, or in any manner whatever claim, or take the benefit or advantage
of, any appraisement, valuation, stay, extension or redemption laws now or
hereafter in force in any locality where any of the Mortgaged Property may be
situated, in order to prevent, delay or hinder the enforcement or foreclosure of
this Mortgage, or the absolute sale of the Mortgaged Property, or any part
thereof, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser or purchasers thereat, and the Mortgagor, for
itself and all who may claim through or under it, hereby waives the benefit of
all such laws unless such waiver shall be forbidden by law.


ARTICLE V.


POSSESSION UNTIL DEFAULT; SATISFACTION



12
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




Section 5.01.    Possession Until Default. Until one or more Events of Default
shall have occurred, the Mortgagor shall be permitted to retain actual
possession of the Mortgaged Property, and to manage, operate and use the same
and any part thereof, with the rights and franchises appertaining thereto,
including, without limitation, to collect, receive, take, use and enjoy the
rents, revenues, issues, earnings, income, products, profits and proceeds
thereof or therefrom, subject to the provisions of this Mortgage.


Section 5.02.    Satisfaction. If the Mortgagor shall well and truly pay or
cause to be paid the Obligations at the times and in the manner provided in the
Credit Agreements, and shall also pay or cause to be paid all other sums payable
by the Mortgagor hereunder, and shall keep and perform all covenants herein and
in all Credit Agreements required to be kept and performed by it, and there are
no further obligations to make advances to the Mortgagor under any of the Credit
Agreements, then and in that case, all property, rights and interest hereby
conveyed or assigned or pledged shall, upon the written request of the
Mortgagor, revert to the Mortgagor and the estate, right, title and interest of
the Mortgagee shall thereupon cease, determine and become void, and the
Mortgagee, in such case, at the Mortgagee’s cost and expense, shall enter
satisfaction of this Mortgage upon the record.


ARTICLE VI.


MISCELLANEOUS


Section 6.01.    Property Deemed Real Property. It is hereby declared to be the
intention of the Mortgagor that all the Mortgaged Property, including, without
limitation, all rights of way and easements granted or given to the Mortgagor or
obtained by it to use real property in connection with the construction,
acquisition, ownership, use or operation of the buildings or improvements
located on the real property encumbered hereby, and all other property
physically attached to any of the foregoing, including fixtures now or in the
future attached to any of the foregoing, shall be deemed to be real property.


Section 6.02.    Mortgage to Bind and Benefit Successors and Assigns. All of the
covenants, stipulations, promises, undertakings and agreements herein contained
by or on behalf of the Mortgagor shall bind its successors and assigns, whether
so specified or not, and all titles, rights and remedies hereby granted to or
conferred upon the Mortgagee shall pass to and inure to the benefit of the
successors and assigns of the Mortgagee. The Mortgagor hereby agrees to execute
such consents, acknowledgments and other instruments as may be requested by the
Mortgagee in connection with the assignment, transfer, mortgage, hypothecation
or pledge of the rights or interests of the Mortgagee hereunder or under the
Credit Agreements or in and to any of the Mortgaged Property.


Section 6.03.    Headings. The descriptive headings of the various articles and
sections of this Mortgage were formulated and inserted for convenience only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.


Section 6.04.    Notices. All demands, notices, reports, approvals, designations
or directions required or permitted to be given hereunder shall be in writing
and shall be deemed to be properly given if sent by registered or certified
mail, postage prepaid, or delivered by hand, or sent by facsimile transmission,
receipt confirmed, addressed to the proper party or parties at the following
address:



13
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




As to the Mortgagor:
Heron Lake BioEnergy, LLC
 
91246 390th Avenue
 
Heron Lake, MN 56137
 
Attention: CFO
 
Telephone No: 320-564-3100
 
Fax No:



As to the Mortgagee:
AgStar Financial Services, FLCA
 
14800 Galaxie Avenue
 
Suite 205
 
Apple Valley, MN 55124
 
Attention: Jason Johnson
 
Telephone No: 866-577-1831



As Agent to the Mortgagee:
CoBank, ACB
 
5500 S. Quebec Street
 
Greenwood Village, CO 80111
 
Attention: Regional Agribusiness Banking Group
 
Fax No: 303-740-4002



Either such party may from time to time designate to each other a new address to
which demands, notices, reports, approvals, designations or directions may be
addressed, and from and after any such designation, the address designated shall
be deemed to be the address of such party in lieu of the address given above.


Section 6.05.    Severability. The invalidity of any one or more phrases,
clauses, sentences, paragraphs or provisions of this Mortgage shall not affect
the remaining portions hereof.


Section 6.06.    Governing Law. The effect and meaning of this Mortgage, and the
rights of all parties hereunder, shall be governed by, and construed according
to, the laws of the State of Minnesota, except to the extent governed by federal
law.


Section 6.07.    Indemnification by the Mortgagor of the Mortgagee. The
Mortgagor agrees to indemnify and save harmless the Mortgagee against any
liability or damages which the Mortgagee may incur or sustain in the exercise
and performance of its rightful powers and duties hereunder, including any
liability or damages arising from the Mortgagor's failure to comply with any
Environmental Law or the like applicable to the Mortgaged Property. For such
indemnity, the Mortgagee shall be secured under this Mortgage in the same manner
as the Obligations and all amounts payable under this Section shall be paid to
the Mortgagee with interest at the rate specified in Section 3.09. The
Mortgagor’s obligations under this Section shall survive the exercise by the
Mortgagee of its rights and remedies hereunder, any foreclosure on all or any
part of the Mortgaged Property and the cancellation or satisfaction of this
Mortgage.


Section 6.08.    Assignment of Rents and Profits. This Mortgage constitutes an
assignment of rents and profits within the meaning of Minnesota Statutes, §§
559.17 and 576.01, and is intended to comply fully with the provisions thereof,
and to afford the Mortgagee, to the fullest extent allowed by law, the rights
and remedies of a mortgage lender or secured lender pursuant thereto.



14
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




Section 6.09.     Fixture Filing. This instrument shall be deemed to be a
Fixture Filing within the meaning of the Minnesota Uniform Commercial Code, and
for such purpose, the following information is given:


(a)    Name and address of Debtor:        Heron Lake BioEnergy, LLC
91246 390th Avenue
Heron Lake, MN 56137
(b)    Name and address of
Secured Party:
CoBank, ACB, in its capacity as Administrative Agent on behalf of AGSTAR
FINANCIAL SERVICES, FLCA

5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Regional Agribusiness Banking Group
Fax No.: (303) 740-4002


(c)    Description of the types (or
items) of property covered
by this Fixture Filing:            See granting clauses.


(d)    Description of real estate
to which the collateral is
attached or upon which it
is or will be located:            See Exhibit “A” hereto.


Some of the above-described collateral is or is to become fixtures upon the
above described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.


Section 6.10.    Payment of Mortgage Registry Tax. The Mortgagee is aware of the
provisions of Minn. Statutes §287.05, Subd. 5, and shall comply with the
requirements contained therein with respect to future advances under this
Mortgage, if any.


Section 6.11. Revolving Credit. This Mortgage secures indebtedness to be
advanced from time to time and outstanding under the revolving credit line
established by the Credit Agreements. Pursuant to the Credit Agreements,
advances, payments and re-advances may be made from time to time. The maximum
principal amount of the line of credit which may be secured by this Mortgage at
any one time is the Maximum Debt Limit set forth in Section 1.01 hereof. The
parties agree, and mutually intend, that a reduction of the outstanding
revolving credit line to zero shall not constitute an extinguishment of the debt
secured hereby, unless and until a satisfaction of this Mortgage is executed by
the Mortgagee and delivered to the Mortgagor. If, after such reduction to zero,
subsequent re-advances are made from said revolving credit line, the subsequent
re-advances so made shall not constitute a new debt, and shall constitute a
continuation of the original debt evidenced by the Credit Agreements and secured
hereby.






[Signatures follow on next page.]



15
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Heron Lake BioEnergy, LLC, as Mortgagor, has caused this
Mortgage to be signed in its name by its officers thereunto duly authorized, all
as of the day and year first above written.


Heron Lake BioEnergy, LLC, Mortgagor




 
 
By: /s/ Steve A. Christensen
 
 
Printed Name: Steve A. Christensen
 
 
Title: CEO





STATE OF MINNESOTA    )
)
COUNTY OF CHIPPEWA    )


The foregoing instrument was acknowledged before me this 29th day of July, 2014,
by Steve A. Christensen, the CEO of Heron Lake BioEnergy, LLC, a Minnesota
limited liability company, on behalf of said company.




(SEAL)                __________/s/ Stacie Schuler______________________
Notary Public
                
My commission expires: _____Jan 31, 2016___________


NOTARY PUBLIC SEAL
Notary Public - Minnesota
My Commission Expires January 31, 2016



16
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




EXHIBIT A -- REAL PROPERTY
Heron Lake BioEnergy, LLC


1.
Legal descriptions of real property in which the Mortgagor has a fee estate:



Jackson County, Minnesota


PARCEL A
Part of the SW1/4 of Sec. 16, T104N, R37W, Jackson County, Minnesota, lying
Southerly of the Southerly right of way line of the Union Pacific Railroad,
described as follows:


Beginning at an existing iron monument at the SE corner of the SW1/4 of said
Sec. 16; thence South 89°57'49" West, along the South line of said SW1/4, a
distance of 1031.09 feet; thence North 00°37'05" East, parallel with the West
line of said SW1/4, a distance of 275.02 feet; thence South 89°57'49" West,
parallel with the South line of said SW1/4, a distance of 1600.10 feet, to a
point on the West line of said SW1/4; thence North 00°37'05" East, along the
West line of said SW1/4, a distance of 593.98 feet; thence South 89°22'55" East
a distance of 412.00 feet; thence North 00°37'05" East, parallel with the West
line of said SW1/4, a distance of 400.00 feet; thence North 89°22'55" West a
distance of 412.00 feet, to a point on the West line of said SW1/4; thence North
00°37'05" East, along the West line of said SW1/4, a distance of 103.50 feet, to
a point on the Southerly right of way line of the Union Pacific Railroad; thence
North 76°38'53" East, along the Southerly right of way line of said Union
Pacific Railroad, a distance of 2706.70 feet, to a point on the East line of
said SW1/4; thence South 00°29'31" West, along the East line of said SW1/4, a
distance of 1995.89 feet, to the point of beginning.


AND ALSO:


That part of the S1/2 of the SW1/4 of Sec. 16, T104N, R37W of the Fifth
Principal Meridian, Jackson County, Minnesota, described as follows: Commencing
at an existing iron monument at the Southeast corner of the SW1/4 of said
Section 16; thence South 89 degrees 57 minutes 49 seconds West, bearing based on
Jackson County Coordinate System, along the South line of the SW1/4 a distance
of 1031.09 feet to the POINT OF BEGINNING; thence North 00 degrees 37 minutes 05
seconds East, parallel with the West line of said SW1/4, a distance of 275.02
feet; thence South 89 degrees 57 minutes 49 seconds West, parallel with the
South line of said SW1/4, a distance of 1600.10 feet to a point on the West line
of said SW1/4; thence South 00 degrees 37 minutes 05 seconds West, along the
West line of said SW1/4, a distance of 275.02 feet to the Southwest corner of
said SW1/4; thence North 89 degrees 57 minutes 49 seconds East, along the South
line of said SW1/4, to the point of beginning.


EXCEPTING a part of the S1/2 SW1/4 of Sec. 16, T104N, R37W, Jackson County,
Minnesota, described as follows: Commencing at an existing iron monument at the
SE corner of the SW1/4 of said Sec. 16; thence South 89°57'49" West, bearing
based on Jackson County Coordinate System, along the South line of said SW1/4 of
said Sec. 16, a distance of 1048.26 feet, to the point of beginning; thence
continuing South 89°57'49" West, along said South line, a distance of 503.33
feet; thence North 00°02'11" West a distance of 275.00 feet; thence North
89°57'49" East, parallel with the South line of said SW1/4, a distance of 246.59
feet; thence North 00°02'11" West a distance of 74.71 feet; thence North
89°57'49" East, parallel with the South line of said SW/4, a distance of 256.74
feet; thence South 00°02'11" East a distance of 349.71 feet, to the point of
beginning.



17
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




PARCEL B
Part of the SE1/4 of Sec. 16, T104N, R37W, Jackson County, Minnesota, described
as follows:


Beginning at an existing iron monument at the SW corner of the SE1/4 of said
Sec. 16; thence North 00°29'31" East, bearing based on Jackson County Coordinate
System, along the West line of the SE1/4 of said Sec. 16, a distance of 1995.89
feet, to a point on the Southerly right of way line of the Union Pacific
Railroad; thence North 76°38'53" East, along the Southerly right of way line of
said Union Pacific Railroad, a distance of 2701.22 feet, to a point on the East
line of the SE1/4; thence South 00°18'29" West, along the East line of said
SE1/4 a distance of 1950.98 feet; thence South 89°57'40" West, parallel with the
South line of said SE1/4, a distance of 1005.15 feet; thence South 61°35'10"
West a distance of 172.03 feet; thence South 00°18'29" West, parallel with the
East line of said SE1/4, a distance of 585.18 feet, to a point on the South line
of said SE1/4; thence South 89°57'40" West, along the South line of said SE1/4,
a distance of 1475.25 feet, to the point of beginning.






2.
Legal descriptions of real property in which the Mortgagor has a leasehold
estate:



None.

18
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10

--------------------------------------------------------------------------------




EXHIBIT B - OBLIGATIONS


The “Obligations” as described in the Definitions section above include without
limitation the following promissory note(s):




Promissory Note No.
Date
Principal Amount
RI1304T01
July 29, 2014
$28,000,000.00






19
http://sdnpcodoc2:90/CoBankCustomers/0090497/Document Library/MTG MN Jackson CO
06-18-14.doc
MN 2/10